Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 8-9, 13-27, and 29-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/163457 A1 – publication date of 13 October 2016; utilizing United States Patent Publication No. US 2018/0101097 A1 as an English language equivalent), hereinafter Okada.
5.	Regarding Claims 1-4, 8-9, and 13-23, Okada teaches (Claim 1) at least one selected from the group consisting of an aromatic hydrocarbon formaldehyde resin and a modified aromatic hydrocarbon formaldehyde resin, wherein the aromatic hydrocarbon formaldehyde resin is a product of condensation reaction between an aromatic hydrocarbon having a substituted or unsubstituted benzene ring and formaldehyde, and the modified aromatic hydrocarbon formaldehyde resin is formed by modifying the aromatic hydrocarbon formaldehyde resin. Okada teaches (Claim 1) the aromatic 1 of Formula (2) of the instant application is otherwise substituted in addition to the R2 moieties. The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, the present claims are interpreted as claiming both a substituted and unsubstituted “an aromatic ring or an aliphatic ring” for the moiety Ar1 of Formula (2) of the instant application. Okada teaches (Paragraph [0166]) at least one selected from the group consisting of a photocurable monomer, a photocurable oligomer and a photocurable polymer. Okada teaches (Paragraph [0133-0136]) a solvent. Okada teaches (Claim 8) an acid generating agent. Okada teaches (Claim 9) an acid crosslinking agent. Okada teaches (Claim 8) a crosslinking promoting agent. Okada teaches (Paragraphs [0161-0166]) a base generating agent. Okada teaches (Claim 1) the composition being used for an underlayer film. 
6.	Regarding Claim 24, Okada teaches (Claim 11) forming an underlayer film on a substrate using the composition for film formation for lithography. Okada teaches (Claim 11) forming at least one photoresist layer on the underlayer film. Okada teaches (Claim 11) irradiating a predetermined region of the photoresist layer with radiation for development, thereby forming a resist pattern.
7.	Regarding Claim 25, Okada teaches (Claim 12) forming an underlayer film on a substrate using the composition for film formation for lithography. Okada teaches (Claim 12) forming an intermediate layer film on the underlayer film using a resist intermediate layer film forming material containing a silicon atom. Okada teaches (Claim 12) forming at least one photoresist layer on the intermediate layer film. Okada teaches (Claim 12) irradiating a predetermined region of the photoresist layer with radiation for development, thereby forming a resist pattern. Okada teaches (Claim 12) etching the intermediate layer film with the resist pattern as a mask, thereby forming an intermediate layer film pattern. Okada teaches (Claim 12) etching the underlayer film with the intermediate layer film pattern as an etching mask, thereby forming an underlayer film pattern. Okada teaches (Claim 12) etching the substrate with the underlayer film pattern as an etching mask, thereby forming a pattern on the substrate. 
8.	Regarding Claims 26-27 and 29-38, Okada teaches (Claim 2) the modified aromatic hydrocarbon formaldehyde resin is at least one selected from the group consisting of (X1), (X2), (X3) and (X4) of the instant application. Okada teaches (Claim 4) the modified aromatic hydrocarbon formaldehyde resin comprises a compound represented by formula (2) of the instant application. Examiner notes that both the specification and the claims of the instant application is silent as to whether Ar1 of Formula (2) of the instant application is otherwise substituted in addition to the R2 moieties. The Patent and Trademark In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, the present claims are interpreted as claiming both a substituted and unsubstituted “an aromatic ring or an aliphatic ring” for the moiety Ar1 of Formula (2) of the instant application. Okada teaches (Paragraph [0166]) at least one selected from the group consisting of a photocurable monomer, a photocurable oligomer and a photocurable polymer. Okada teaches (Paragraph [0133-0136]) a solvent. Okada teaches (Claim 8) an acid generating agent. Okada teaches (Claim 9) an acid crosslinking agent. Okada teaches (Claim 8) a crosslinking promoting agent. Okada teaches (Paragraphs [0161-0166]) a base generating agent. Okada teaches (Claim 1) the composition being used for an underlayer film. Okada teaches (Claim 11) the composition being used for a resist. Okada teaches (Claim 12) the composition being used for a resist permanent film. Okada teaches (Claim 10) a film for lithography utilizing the composition. 
9.	Regarding Claim 39, Okada teaches (Claim 11) forming an underlayer film on a substrate using the composition for film formation for lithography. Okada teaches (Claim 11) forming at least one photoresist layer on the underlayer film. Okada teaches (Claim 11) irradiating a predetermined region of the photoresist layer with radiation for development, thereby forming a resist pattern.
10.	Regarding Claim 40, Okada teaches (Claim 12) forming an underlayer film on a substrate using the composition for film formation for lithography. Okada teaches (Claim 12) forming an intermediate layer film on the underlayer film using a resist intermediate layer film forming material containing a silicon atom. Okada teaches (Claim 12) forming at least one photoresist layer on the intermediate layer film. Okada teaches (Claim 12) irradiating a predetermined region of the photoresist layer with radiation for development, thereby forming a resist pattern. Okada teaches (Claim 12) etching the intermediate layer film with the resist pattern as a mask, thereby forming an intermediate layer film pattern. Okada . 

11.	Claims 1, 3-7, 9-10, 13-14, 17-18, 20-22, 26-30, 33-34, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimitsu et al. (Japanese Patent Publication No. JP 2003-344993 A), hereinafter Arimitsu.
12.	Regarding Claims 1, 3-7, 9-10, 13-14, 17-18, and 20-22, Arimitsu teaches (Paragraphs [0034-0035], Examples 1-6, Comparative Examples 1-5) at least one selected from the group consisting of an aromatic hydrocarbon formaldehyde resin and a modified aromatic hydrocarbon formaldehyde resin, wherein the aromatic hydrocarbon formaldehyde resin is a product of condensation reaction between an aromatic hydrocarbon having a substituted or unsubstituted benzene ring and formaldehyde, and the modified aromatic hydrocarbon formaldehyde resin is formed by modifying the aromatic hydrocarbon formaldehyde resin. Arimitsu teaches (Paragraphs [0034-0035], Examples 1-6, Comparative Examples 1-5) the modified aromatic hydrocarbon formaldehyde resin is at least one selected from the group consisting of (X1), (X2), (X3) and (X4) of the instant application. Arimitsu teaches (Paragraphs [0034-0035], Examples 1-6, Comparative Examples 1-5) the phenol represented by formula (1) of the instant application is phenol, 2,6-xylenol or 3,5-xylenol. Arimitsu teaches (Paragraphs [0034-0035], Examples 1-6, Comparative Examples 1-5) the polyol is a polyol represented by formula (1a) of the instant application. Arimitsu teaches (Paragraphs [0034-0035], Examples 1-6, Comparative Examples 1-5) the epoxy-modified aromatic hydrocarbon formaldehyde resin being a resin obtained by reacting the phenol-modified aromatic hydrocarbon formaldehyde resin with epihalohydrin. Arimitsu teaches (Paragraphs [0034-0035], Examples 1-6, Comparative Examples 1-5) the acrylic modified aromatic hydrocarbon formaldehyde resin is a resin obtained by esterifying the polyol-modified aromatic .

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
14.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu et al. (Japanese Patent Publication No. JP 2003-344993 A), hereinafter Arimitsu, and in further view of Nishiguchi et al. (United States Patent Publication No. US 2004/0137166 A1), hereinafter Nishiguchi.
Claims 11-12, Arimitsu above teaches all limitations of Claim 10 of the instant application. However, Arimitsu is silent as to both the type and content concentration of the radical polymerization initiator.
17.	Nishiguchi teaches (Paragraphs [0056-0061]) the radical polymerization initiator is at least one selected from the group consisting of a ketone-based photopolymerization initiator, an organic peroxide-based polymerization initiator and an azo-based polymerization initiator. Nishiguchi teaches (Paragraphs [0056-0061]) a content of the radical polymerization initiator is 0.1 to 15 parts by mass based on 100 parts by mass of the solid content of the composition for film formation for lithography. Nishiguchi teaches (Paragraphs [0049 and 0108-0110]) that said radical polymerization initiators at said concentrations are effective for photocuring xylene formaldehyde resins.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arimitsu to incorporate the teachings of Nishiguchi of the radical polymerization initiator is at least one selected from the group consisting of a ketone-based photopolymerization initiator, an organic peroxide-based polymerization initiator and an azo-based polymerization initiator and a content of the radical polymerization initiator is 0.1 to 15 parts by mass based on 100 parts by mass of the solid content of the composition for film formation for lithography. Doing so would result in effective photocuring of xylene formaldehyde resins, as recognized by Nishiguchi.

19.	Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/163457 A1 – publication date of 13 October 2016; utilizing United States Patent Publication No. US 2018/0101097 A1 as an English language equivalent), hereinafter Okada, and in further view of Nishiguchi et al. (United States Patent Publication No. US 2004/0137166 A1), hereinafter Nishiguchi.
Claim 28, Okada above teaches all limitations of Claim 2 of the instant application. However, Okada is silent as to the use of a radical polymerization initiator.
21.	Nishiguchi teaches (Paragraphs [0056-0061]) the radical polymerization initiator. Nishiguchi teaches (Paragraphs [0049 and 0108-0110]) that a radical polymerization initiator is effective for photocuring xylene formaldehyde resins.
22.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada to incorporate the teachings of Nishiguchi of a radical polymerization initiator. Doing so would result in effective photocuring of xylene formaldehyde resins, as recognized by Nishiguchi.

Conclusion
23.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
25.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/22/2022